Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

           


Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 5/1/2020, 8/10/2020 and 2/12/2021 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-4, 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2018/0262936), in view of Ishihara et al. (U.S. PG-Publication # 2016/0081003), and in view of Asterjadhi et al. (U.S. PG-Publication # 2017/0077999).


         Consider claims 1, 7 and 13, Zhou et al. clearly disclose a data transmission method implemented by a first access point (AP), comprising: 
        generating a first trigger frame (fig. 38, par. 326 (an initiating node (AP1 in example of FIG. 38) sends a frame 3802 with a scheduling decision for its own InBSS STAs), par. 328 (The last AP's response also triggers the individual AP TFs 3810, 3812, 3814, and 3816 and the UL COBF transmission 3818)); and 
        sending the first trigger frame to a first cooperation station (STA) associated with the first AP (fig. 38, par. 326 (an initiating node (AP1 in example of FIG. 38) sends a frame 3802 with a scheduling decision for its own InBSS STAs), par. 328 (The last AP's response also triggers the individual AP TFs 3810, 3812, 3814, and 3816 and the UL COBF transmission 3818))), 
       wherein the first trigger frame comprises a first association identifier (AID) of the first cooperation STA, a first quantity of spatial streams, and a first transmission time length (par. 242 (Scheduling information for data transmission may include scheduled STA IDs per BSS. In addition, this information may include, for each of the above STAs, a start stream index, the number of streams, the modulation and coding scheme (MCS)),  par. 463 (the trigger frame scheduling information may include: an identifier for each of the plurality of first wireless nodes, at least one trigger frame resource allocation for each of the plurality of first wireless nodes, at least one start stream index for each of the plurality of first wireless nodes, at least one stream number for each of the plurality of first wireless nodes, at least one time slot for each of the plurality of first wireless nodes)), 
       wherein the first trigger frame triggers the first cooperation STA to perform first uplink data transmission (fig. 38, par. 331 (As shown in the signaling 4000 of FIG. 40, for an UL COBF transmission, a composite DL OFDMA frame may be sent from participating APs to trigger UL transmission by their STAs. A multi-AP trigger 4002 triggers the sending of a composite frame F including TFs from AP1 to AP4 (represented by TF 4004 to TF 4006). The STAs send UL transmissions (represented by transmissions 4008, 4010, through 4012) in response to the composite frame F)),  
       wherein there is a short interframe space (SIFS) time between when the first AP sends the first trigger frame and when a second AP sends a second trigger frame and 
       wherein the first transmission time length is the same as a second transmission time length of a second cooperation STA associated with the second AP (fig. 40 (4008-4012), par. 97 (Step 3 involves UL COBF data transmission scheduling and transmission (e.g., once every 4 ms or at other times))). 
          However, Zhou et al. do not specifically disclose a cooperation STA.
          In the same field of endeavor, Ishihara et al. clearly show: 
          a first cooperation station (STA) (fig. 1, par. 118 (In addition, the pieces of data may be continuously updated by obtaining cooperation from the wireless terminal 101 providing information on the movement), par. 165 (To implement the above-described cooperation between access points, it is necessary for the access points to comprehend one another's existences and check that a cooperating function is installed).         
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show a cooperation STA, as taught by Sun, so that system efficiency can be improved. 
          However, Zhou and Ishihara do not specifically disclose a short interframe space (SIFS) time.
          In the same field of endeavor, Asterjadhi et al. clearly show: 
           wherein there is a short interframe space (SIFS) time between when the first AP sends the first trigger frame and when a second AP sends a second trigger frame (par. 48 (when the first delay indicator is set to 0, the AP 104 may generate a downlink control response frame (e.g., acknowledgment frame) within an interframe space (e.g., short interframe space ( SIFS) or distributed coordination function (DCF) interframe space (DIFS)) after receiving an uplink transmission (e.g., an uplink multi-user physical layer convergence procedure (PLCP) protocol data unit (PPDU)))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show a cooperation STA, as taught by Ishihara, and show a short interframe space (SIFS) time, as taught by Asterjadhi, so that system efficiency can be improved. 



          Consider claim 2, and as applied to claim 1 above,
                         claim 8, and as applied to claim 7 above,
                         claim 14, and as applied to claim 13 above, 
Zhou et al. clearly disclose the method as described.
          However, Zhou et al. do not specifically disclose a delay uplink transmission indicator.
          In the same field of endeavor, Asterjadhi et al. clearly show:                   
          wherein the first trigger frame further comprises a delay uplink transmission indicator, and wherein the delay uplink transmission indicator instructs the first cooperation STA to perform the first uplink data transmission after a first delay (fig. 2, par. 48 (Assuming the AP 104 allows the STAs 1, 2, 4, 6 to transmit, the AP 104 may transmit a first trigger frame 212 to each of the STAs 1, 2, 4, 6. The first trigger frame 212 may indicate resources that have been allocated to each of the STAs 1, 2, 4, 6 for uplink transmission. In an aspect, the first trigger frame 212 may include a first delay indicator, which may be a bit indicator within a delay indication field or any other field of the first trigger frame 212)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show a delay uplink transmission indicator, as taught by Sun, so that system efficiency can be improved.


          Consider claim 3, and as applied to claim 2 above,
                         claim 9, and as applied to claim 8 above,
                         claim 15, and as applied to claim 14 above, 
Zhou et al. clearly disclose the method as described.
          However, Zhou et al. do not specifically disclose a delay uplink transmission indicator is a reserve bit in a common information field of the first trigger frame.
          In the same field of endeavor, Asterjadhi et al. clearly show:                   
          wherein the delay uplink transmission indicator is a reserve bit in a common information field of the first trigger frame (fig. 2, par. 48 (Assuming the AP 104 allows the STAs 1, 2, 4, 6 to transmit, the AP 104 may transmit a first trigger frame 212 to each of the STAs 1, 2, 4, 6. The first trigger frame 212 may indicate resources that have been allocated to each of the STAs 1, 2, 4, 6 for uplink transmission. In an aspect, the first trigger frame 212 may include a first delay indicator, which may be a bit indicator within a delay indication field or any other field of the first trigger frame 212)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show a delay uplink transmission indicator is a reserve bit in a common information field of the first trigger frame, as taught by Asterjadhi, so that system efficiency can be improved.
 

         Consider claim 4, and as applied to claim 1 above, 
                         claim 10, and as applied to claim 7 above,
Zhou et al. clearly disclose:
          a data transmission method, wherein a sum of the first quantity of spatial streams and a second quantity of spatial streams allocated by the second AP to the second cooperation STA does not exceed a minimum value of upper limits of quantities of received spatial streams of all cooperation STAs associated with the first AP and the second AP (par. 269 (The limit can have the following forms: total reported/advertised candidate STA number per AP; and total maximum number of supported streams of reported/advertised candidate STA number per AP. The above metrics can be for the total candidate STAs)). 


          Consider claim 17, and as applied to claim 2 above, 
                         claim 16, and as applied to claim 14 above,
                         claim 20, and as applied to claim 8 above,
Zhou et al. clearly disclose the method as described.
          However, Zhou et al. do not specifically disclose the delay uplink transmission indicator is a reserve bit in a user info field of the first trigger frame. 
          In the same field of endeavor, Asterjadhi et al. clearly show: 
          wherein the delay uplink transmission indicator is a reserve bit in a user info field of the first trigger frame (par. 9 (The access point may include means for transmitting a first frame that includes a delay indicator. The access point may include means for receiving a second frame from a station based on the transmitted first frame ….. the first frame may be a trigger frame, the second frame may be an uplink frame….), fig. 2, par. 48).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show the delay uplink transmission indicator is a reserve bit in a user info field of the first trigger frame, as taught by Asterjadhi, so that system efficiency can be improved. 




         Claims 5-6, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2018/0262936), in view of Ishihara et al. (U.S. PG-Publication # 2016/0081003) and Asterjadhi et al. (U.S. PG-Publication # 2017/0077999), and in view of Novak et al. (U.S. PG-Publication # 2014/0003360).


          Consider claim 5, and as applied to claim 1 above,
                         claim 11, and as applied to claim 7 above,
Zhou et al. clearly disclose the method as described.
          However, Zhou et al. do not specifically disclose receiving cooperation configuration information from the second AP.
          In the same field of endeavor, Ishihara et al. clearly show:
          wherein before sending the first trigger frame to the first cooperation STA, the data transmission method further comprises receiving cooperation configuration information from the second AP (par. 179 (FIG. 11 is a flow chart showing an example of the flow of cooperation processing by the access point AP1 in the first embodiment. Here, the description will be made about the cooperation between the access point AP1 and the access point AP2 as a representative example of the cooperation between the access point AP1 and the other access points AP2 to AP5)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show receiving cooperation configuration information from the second AP, as taught by Ishihara, so that system efficiency can be improved. 
          However, Zhou and Ishihara do not specifically disclose the cooperation configuration information comprises a second AID of the cooperation STA.
          In the same field of endeavor, Novak et al. clearly show:                   
          wherein the cooperation configuration information comprises a second AID of the cooperation STA (par. 89 (a serving AP initiates a resource assignment to a UE device to ensure that there is no conflict in the resource assignment for at least that particular serving AP. The UE device then conveys aspects of this assignment and channel conditions to other, cooperating APs to establish and maintain cooperation of the resources), par. 90 (the resources are indicated by a message that is encoded by an identifier assigned to the UE device)).
           Therefore, it would have been obvious to a person ofordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, show receiving cooperation configuration information from the second AP, as taught by Ishihara, and show the cooperation configuration information comprises a second AID of the cooperation STA, as taught by Novak, so that system efficiency can be improved. 




          Consider claim 6, and as applied to claim 5 above,
                         claim 12, and as applied to claim 11 above,
 Zhou et al. clearly disclose: 
        wherein the cooperation configuration information further comprises a quantity of cooperation STAs associated with the second AP, a modulation and coding scheme ( par. 242 (Scheduling information for data transmission may include scheduled STA IDs per BSS. In addition, this information may include, for each of the above STAs, a start stream index, the number of streams, the modulation and coding scheme (MCS)). 
          However, Zhou et al. do not specifically disclose a transmission time length.
          In the same field of endeavor, Ishihara et al. clearly show:
          the second transmission time length (fig. 12b (S505), par. 201 ((Step S504) Next, the controller 207 determines a staying time period for which the wireless terminal 101 stays within the communication area of the object access point selected in step S503)).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show a transmission time length, as taught by Ishihara, so that system efficiency can be improved. 



          Consider claim 18, and as applied to claim 1 above, Zhou et al. clearly disclose 
wherein the cooperation configuration information comprises a second quantity of spatial streams of the second cooperation STA, a quantity of cooperation STAs associated with the second AP, a modulation and coding scheme, and the second transmission time length (par. 242 (Scheduling information for data transmission may include scheduled STA IDs per BSS. In addition, this information may include, for each of the above STAs, a start stream index, the number of streams, the modulation and coding scheme (MCS))).
          However, Zhou et al. do not specifically disclose receiving cooperation configuration information from the second AP.
          In the same field of endeavor, Novak et al. clearly show:
          wherein before sending the first trigger frame to the first cooperation STA, the data transmission method further comprises receiving cooperation configuration information from the second AP (fig. 7 (716, 718), par. 69 (At some time T.sub.1 714 prior to T.sub.T 928, the UE device `x` 502 transmits 716 a feedback message or other indication to the one or more cooperating APs, including the serving AP `A` 506 on the uplink (UL). This allows the UE device `x` 502 to provide cooperation information 718 to all APs based on observed conditions at the UE device `x` 502 and the initial radio resource assignment)), and 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show receiving cooperation configuration information from the second AP, as taught by Novak, so that system efficiency can be improved. 
                  


          Consider claim 19, and as applied to claim 1 above, Zhou et al. clearly disclose 
wherein the cooperation configuration information comprises a second AID of the second cooperation STA, a second quantity of spatial streams of the second cooperation STA, a quantity of cooperation STAs associated with the second AP, a modulation and coding scheme, and the second transmission time length (par. 242 (Scheduling information for data transmission may include scheduled STA IDs per BSS. In addition, this information may include, for each of the above STAs, a start stream index, the number of streams, the modulation and coding scheme (MCS))).
          However, Zhou et al. do not specifically disclose receiving cooperation configuration information from the second AP. 
          In the same field of endeavor, Novak et al. clearly show:
          wherein before sending the first trigger frame to the first cooperation STA, the data transmission method further comprises receiving cooperation configuration information from the second AP (fig. 7 (716, 718), par. 69 (At some time T.sub.1 714 prior to T.sub.T 928, the UE device `x` 502 transmits 716 a feedback message or other indication to the one or more cooperating APs, including the serving AP `A` 506 on the uplink (UL). This allows the UE device `x` 502 to provide cooperation information 718 to all APs based on observed conditions at the UE device `x` 502 and the initial radio resource assignment)).                 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a data transmission method, as taught by Zhou, and show receiving cooperation configuration information from the second AP, as taught by Novak, so that system efficiency can be improved. 





                                                                                  

Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 27, 2021